Citation Nr: 1233629	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-34 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for residuals of transient ischemic attack.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1984 to September 1992 and January 2003 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, denied service connection for sleep apnea, bladder cancer, and transient ischemic attack (irregular heartbeats).  The Veteran testified at an RO hearing in November 2009.  In May 2011, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  Transcripts of both hearings are of record.

The Veteran indicated that he wished to appeal all issues listed on the statement of the case on his VA Form 9 that was received in August 2009.  While the Veteran subsequently indicated that he only wanted to appeal the service connection claim for bladder cancer on additional VA Form 9s and statements submitted in December 2010 and March 2011, he never expressly withdrew the other claims and continued to submit evidence in support of all the claims.  Moreover, the Board testimony reflects that it was agreed that all claims were on appeal, as noted on the first page of this decision.  Therefore, the issues are correct as noted.

In addition to the claims on appeal, the Veteran also appealed service connection claims for hypertension, posttraumatic stress disorder (PTSD), depression, anxiety, and bipolar disorder that were initially denied in November 2007.  However, in a November 2010 rating decision, the RO granted service connection for hypertension and PTSD with depression, anxiety, and history of bipolar disorder.  As there remains no case or controversy with respect to these issues, they are no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bladder cancer, sleep apnea, and residuals of transient ischemic attack.  After a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim.  In particular, another attempt should be made to obtain the Veteran's complete compilation of service records from his second period of service and VA examinations are needed. 

Currently the record only reflects partial copies of the Veteran's service treatment records from his period of service in the Army from January 2003 to May 2004, and does not reflect any of his personnel records from this period of service.  The RO made a number of requests to the 705th Transportation Corp, the unit the Veteran was attached to during his second period service, for the Veteran's service records.  Most of the requests were unanswered.  However, a phone conversation apparently took place in July 2007 during which a sergeant communicated to the RO that no records were available at the 705th Transportation Corps.  Notwithstanding the RO's efforts, the Board finds that additional efforts should be made to obtain the Veteran's service treatment and personnel records for his second period of service from the appropriate service department.  Given that previous efforts were possibly complicated by the Veteran's recent retirement from the Army reserves, additional attempts should be made to obtain the Veteran's service records, this time, with the National Personnel Records Center and any other appropriate service department facility.

Turning now to the Veteran's specific claimed disabilities, the Veteran testified at the Board hearing that he thinks he was diagnosed with sleep apnea at the VAMC in Chicago in 1998 or 1999, in between his periods of service.  He contends that his sleep apnea is possibly a result of chemical exposure during Desert Storm.  The record shows a diagnosis of sleep apnea in July 2006 after undergoing a sleep study at the VAMC in Chicago.  Treatment records from the VAMC in Chicago dating back to November 1996 are otherwise negative for any diagnosis of sleep apnea.  The service treatment records from the Veteran's first period of service note a compliant of fatigue and headache in March 1990, notably prior to his service in Southwest Asia, which started in December 1990.  A February 2004 treatment record during the Veteran's second period of service also shows complaints of feeling sleepy for one month.

With respect to the residuals of transient ischemic attacks (also claimed as rapid heartbeat) the Veteran indicates that he suffered a transient ischemic attack in 2001 or 2002 and was treated at Muncie Community Hospital.  He testified at the Board hearing that he was told that this was a possible side effect of his migraines (a disability the Veteran is service-connected for).  He also recalled that he had numbness in his arm prior to the transient ischemic attack.  

While the actual private treatment records documenting a transient ischemic attack in 2001 or 2002 are not of record, VA treatment records show the Veteran reported in December 2001 that he had had a transient ischemic attack the previous week and had gone to the hospital.  The Veteran noted on a March 2005 Report of Medical History during his reserves service that in December 2001 or 2002, he was taken to the emergency room because his right side went paralyzed temporarily.  He indicated that he was admitted at Munster Community Hospital and was diagnosed by Dr. Wael McTabi with transient ischemic attack.  A March 2006 VA neurology record also shows a past medical history of transient ischemic attack versus complicated migraine in 2001 with right-sided face and arm weakness and difficulty talking.  In addition, previous treatment records dated from March 1995 to May 1999 show complaints of rapid heartbeat since Desert Storm.

Finally, regarding the bladder cancer, the record shows the Veteran was diagnosed in 2007 by his private treating physician, Dr. Peng.  The Veteran testified at the Board hearing that he started urinating blood in 2002 during his active duty training and was diagnosed with a urinary tract infection.  He recalled that he had blood in the urine again in Iraq and had so much pain in his abdomen that he had trouble standing during formation.  He submitted a buddy statement dated in May 2011 from a fellow service member, who noted that she served with the Veteran when they were deployed to Iraq from 2003 to 2004 and recalled him doubled over in formation during routine physical training.  He communicated to her that he was in a lot of pain and had noticed blood in his urine.  The Veteran and his wife testified that he retired in December 2005 and that he started bleeding again and was eventually diagnosed with bladder tumor, specifically a papillary ureopithelial carcinoma.  He submitted an article noting that bladder cancer can be caused by infections from parasites.  He currently sees Dr. Peng for his bladder cancer treatment.  

An August 2002 military record notes the Veteran was in active duty for training and sought emergency room treatment for pain in the lower abdomen and blood in his urine.  He was diagnosed with urinary tract infection with hematuria.  A September 2002 VA treatment record notes the Veteran reported a history of blood in the urine two weeks ago after exercising in the Army Reserves.  He reported that he passed a stone/mass per the urethra a week ago and his urine stream had improved since then.  The Veteran was seen by a private urologist, Dr. Peng, in May 2007 with a history of intermittent hematuria.  CT examination showed a possible tumor and he was later diagnosed with bladder cancer. 

The available service records show that the Veteran served in Southwest Asia from December 16, 1990 to April 14, 1991 during his first period of service, and in Iraq from April 5, 2003 to March 23, 2004 during his second period of service, thus confirming Persian Gulf War service.  A January 1997 correspondence from the Office of the Secretary of Defense shows that the Veteran's unit was likely exposed to nerve gas agents while it was stationed near Khamisiyah, Iraq in March 1991.  The Veteran has also submitted articles that discuss that Gulf War soldiers were likely exposed to depleted uranium from residual toxic dust particles from the radioactive ammunition during the Gulf War, and that the residual symptoms they may have include fatigue, loss of bladder control, and numerous cancers, including bladder cancer.  

For purposes of this claim, the Board does not dispute the Veteran's potential exposures to these toxins. 

The Veteran has never been provided with VA examinations to determine the nature and likely etiology of his bladder cancer, sleep apnea, and transient ischemic attack.  Given the medical evidence of record and the Veteran's assertions raised during statements and hearing testimony, the Board finds that VA medical opinions are necessary to resolve this claim. 
 
Prior to any examination, VA should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records, including hospital records in 2001 or 2002 reflecting his treatment for transient ischemic attack, any more recent records from Dr. Peng's office, and any more recent VAMC Chicago treatment records. 

In addition, the Veteran has also submitted various internet materials suggesting that radiation exposure may cause many ailments, including bladder cancer.  Urinary bladder cancer is listed as a presumptive disability under 38 C.F.R. § 3.309  and 38 C.F.R. § 3.311(b)(2).  Accordingly, a request must be made, to the service department and the Defense Threat Reduction Agency, for any available records concerning the Veteran's exposure to radiation while he was station in the Persian Gulf during both periods of service.  Thereafter, all of the available records concerning the Veteran's exposure to radiation are to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate.  Once the dose estimate is prepared, before the claim is adjudicated, it must be referred to the Under Secretary of Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  See 38 C.F.R. § 3.311(b)(1).  This regulation indicates that the Under Secretary for Benefits will make a determination as to whether it is at least as likely as not that the Veteran's bladder cancer resulted from exposure to radiation in service. 38 C.F.R. § 3.311(c)(1)(i). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department(s) and obtain the Veteran's complete service treatment and personnel records for his period of service in the Army from January 2003 to May 2004.  If efforts to obtain these records are negative, notify the Veteran and indicate what additional development VA will take regarding his claim.  

2.  Make arrangements to obtain any relevant VAMC treatment records from Chicago dated since October 2010.

3.  Ask the Veteran to identify and sign the proper release forms for any outstanding private pertinent treatment records, including hospital treatment for his transient ischemic attack in 2001 or 2002 from Dr. Wael McTabi at Community Hospital, 901 MacArthur Blvd, Munster, Indiana, 46321, treatment records from Muncie Community Hospital for his transient ischemic attack, and any recent treatment records from Dr. Peng dated since January 2009.  Thereafter, make reasonable efforts to obtain any records identified. 

4.  Request from the appropriate agency (service department, Defense Threat Reduction Agency, etc.) any available records concerning the Veteran's exposure to radiation from residuals of depleted uranium during his period of service in the Persian Gulf from December 1990 to April 1991 and April 2003 to March 2004. 

5.  In accordance with 38 C.F.R. § 3.311(a)(2)(iii), forward the Veteran's records concerning his radiation exposure, including any service records, his statements and testimony regarding radiation exposure, and any other information obtained from the above requested development, to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  (If a specific estimate cannot be made, a range of possible doses should be provided.)  If more information from the Veteran is required regarding specifics of his alleged exposure, he should be contacted and asked to provide such information. 

6.  If the above-requested development results in a positive dose estimate, refer the claim to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c). 

7.  If the above-requested development does not result in a positive dose estimate, after all the available records have been obtained, schedule the Veteran for a VA examination, with the appropriate specialist, to identify the nature and likely etiology of the Veteran's bladder cancer.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report. 

After reviewing of the claims file and the examination report, the examiner should provide a medical opinion as to whether it is at least as likely as not (at least a 50 percent or more probability) that the Veteran's bladder cancer: (a) had its onset during service; or (b) is related to any aspect of his period of service (including exposure to environmental hazards, nerve agents, and other toxins).  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion - such as causation, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

Any medical opinion provided should include an analysis as to the likelihood that the Veteran's complaints of and findings of blood in the urine in service were early manifestations of his post-service diagnosis of bladder cancer.  The examiner is also asked to consider the Veteran's assertion that the symptomatology that he first experienced in service marked the onset of his current diagnosed disorder.  The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, including diagnostic studies, and assertions made by the Veteran.  In this regard, the examiner should accept the Veteran's report of the symptoms he had in service and following service to be credible.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.  

8.  After all the available records have been obtained, schedule the Veteran for a VA examination, with the appropriate medical expert, to identify the nature and likely etiology of the Veteran's sleep apnea.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report. 

After reviewing of the claims file and the examination report, the examiner should provide an opinion as to the following:

A)  Whether there is clear and unmistakable evidence (i.e. undebatable evidence) that the Veteran had a pre-existing sleep apnea disability prior to his service from January 2003 to May 2004.  If it is determined that such evidence exists, the examiner must identify the evidence and explain why it is supportive in finding that it is undebatable that the Veteran entered service with a pre-existing sleep apnea disability.

B)  If question "A" is answered in the affirmative, the examiner must go on to state whether there is clear and unmistakable evidence (i.e. undebatable evidence) that the Veteran's pre-existing sleep apnea disability was not aggravated by service.

C)  If question "B" is answered in the affirmative, then the examiner should state whether the pre-existing sleep apnea disability was aggravated beyond the natural progress of the disability.  The disability which is attributed to aggravation must be identified.

D)  For either period of service (i.e., December 1984 to September 1992 or January 2003 to May 2004), in which it is determined that the Veteran did not enter service with a pre-existing sleep apnea disability, the examiner should address whether it is at least as likely as not (i.e. a least a 50-50 probability) that his postservice sleep apnea disability had its onset during service, or is related to any aspect of his period of service (including exposure to environmental hazards, nerve agents, and other toxins).  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion - such as causation, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

Any medical opinion provided should include an analysis as to the likelihood that the Veteran's complaints of and findings of fatigue in service were early manifestations of his post-service diagnosis of sleep apnea.  The examiner is also asked to consider the Veteran's assertion that the symptomatology that he first experienced in service marked the onset of his current diagnosed disorder. 

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, including diagnostic studies, and assertions made by the Veteran.  In this regard, the examiner should accept the Veteran's report of the symptoms he had in service and following service to be credible.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.  

9.  After all the available records have been obtained, schedule the Veteran for a VA examination, with the appropriate medical expert, to identify the nature and likely etiology of any transient ischemic attack that the Veteran indicates occurred in 2001 or 2002.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report. 

After reviewing of the claims file and the examination report, the examiner should provide a medical opinion as the following:

A)  Whether there is clear and unmistakable evidence (i.e. undebatable evidence) that the Veteran had a pre-existing transient ischemic attack prior to his service from January 2003 to May 2004.  If it is determined that such evidence exists, the examiner must identify the evidence and explain why it is supportive in finding that it is undebatable that the Veteran entered service with a pre-existing history of transient ischemic attack.

B)  If question "A" is answered in the affirmative, the examiner must go on to state whether there is clear and unmistakable evidence (i.e. undebatable evidence) that the Veteran's pre-existing transient ischemic attack was not aggravated by service.

C)  If question "B" is answered in the affirmative, then the examiner should state whether a pre-existing transient ischemic attack was aggravated beyond the natural progress of the disability.  The disability which is attributed to aggravation must be identified.

D)  For either period of service (i.e., December 1984 to September 1992 or January 2003 to May 2004), in which it is determined that the Veteran did not enter service with a pre-existing transient ischemic attack, the examiner should address whether it is at least as likely as not (50 percent or greater probability) that any transient ischemic attack had its clinical onset during active service or is related to any in-service disease, event, or injury (including exposure to environmental hazards, nerve agents, and other toxins).  In doing so, the examiner must consider the Veteran's statements regarding the onset and frequency of the related symptoms of numbness and/or paralysis in his right arm and rapid heartbeat.

(E)  For either period of service (i.e., December 1984 to September 1992 or January 2003 to May 2004), in which it is determined that the Veteran did not enter service with a pre-existing transient ischemic attack, the examiner should address whether it is at least as likely as not (50 percent or greater probability) that any transient ischemic attack was caused by the Veteran's service-connected migraines OR hypertension.  In addressing this question, the examiner should distinguish the symptoms caused by any transient ischemic attack from the symptoms associated with the Veteran's service-connected migraines OR hypertension.  If this is not possible, the examiner should provide a rationale for such conclusion.

(F)  For either period of service (i.e., December 1984 to September 1992 or January 2003 to May 2004), in which it is determined that the Veteran did not enter service with a pre-existing transient ischemic attack, the examiner should address whether it is at least as likely as not (50 percent or greater probability) that any transient ischemic attack is permanently aggravated by his service-connected migraines OR hypertension.  If and only if the examiner believes that there is aggravation or worsening of the Veteran's transient ischemic attack by the service-connected migraines OR hypertension, the examiner should state whether such increase in disability is due to the natural progress of the disorder.  If the increase is not due to the natural progress, the examiner should provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion - such as causation, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

Any medical opinion provided should include an analysis as to the likelihood that the Veteran's complaints of right arm numbness/paralysis and/or rapid heartbeat in service were early manifestations of any post-service diagnosis of transient ischemic attack.  The examiner is also asked to consider the Veteran's assertion that the symptomatology that he first experienced in service marked the onset of his current diagnosed disorder. 

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, including diagnostic studies, and assertions made by the Veteran.  In this regard, the examiner should accept the Veteran's report of the symptoms he had in service and following service to be credible.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.  

10.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication. 

11.  Finally, readjudicate the claims remaining on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


